DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on May 3, 2021 has been entered. Claims 1, 2, and 4-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on February 2, 2021.

Response to Arguments
Applicant’s arguments see pages 8-11, filed May 3, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1, 2, and 4-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “a computing device, receiving an image of a real-world object; recognizing an identity of the real-world object using an object recognition model, the object recognition model having been trained on a plurality of computer-generated training images, each of the plurality of computer-generated training images having been generated by rendering a digital training model in a surrounding scene as a two- dimensional image, rather than by using a physical camera to capture an image of a physical environment, and varying one or more visual characteristics of one or both of the digital training model and the surrounding scene between one or more of the plurality of computer-generated training images” and “Application Filing Date: May 22, 2019providing an augmentation of the one or more predefined augmentations associated with the identity of the real-world object and specified by the augmentation-specific instructions”, as the references only describe functions for object detection using trained camera captured images or digital training models, however the references fail to explicitly disclose a process for varying the conditions of the digital model in the same way as one would with regards to capturing multiple images of various camera capture conditions for detecting and aligning the digital model with the real world object in conjunction with the remaining limitations of claim 1 for providing the object specific information in an augmented format.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 19 and 20, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2 and 4-20, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2020/0089954 A1– Reference is of particular relevance to the application as it describes training a machine learning model to recognize a real-world object based on generated virtual scene variations associated with a model of the real-world object.
US 2020/0234498 A1– Reference is of particular relevance to the application as it discloses various embodiments directed to techniques of overlaying a virtual object on a physical object in augmented reality (AR) as a computing device may configure (e.g., rotate, scale) a 3D model of the physical object to match the determined position and scale of the physical object.
US 2018/0130234 A1– Reference is of particular relevance to the application as it discloses a system and method for selecting among 3D alignment algorithms in a 3D vision system. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.